DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/15/2019 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Response to Amendment
In the amendment dated 06/01/2021, the following has occurred: Claims 1 and 16 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Claim Objections
Claims 13-14 are objected to because of the following informalities:  All recitations of an “intermediate attachment portion” should read as –planar intermediate attachment portion—, if they are intended to be the same element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein a plane of attachment to the vehicle body for one of the attachment portions intersects a plane of attachment to the vehicle body for another attachment portion”. – It is unclear if the attachment portions mentioned in claim 9 are the same elements as the front and intermediate portions of claim 1 or different elements. For purposes of examination, they have been interpreted as the same elements.

Claim 14 is rejected due to its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Presswerk (DE 20 2008 002 239) in view of Lohmann et al. (DE 103 53 449).
Regarding Claim 1,  Presswerk discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket (Presswerk: Fig. 3; 3) comprising: - a main body (Presswerk: Fig. 3-4; 6-9) including at least one longitudinal reinforcing structure (Presswerk: Fig. 3-4; 6a, 6b, 7a, 7b) extending towards at least one attachment portion (Presswerk: Fig. 3-4; 8, 9) configured for attaching the main body to the vehicle body, the at least one attachment portion including a front attachment portion, an intermediate portion (Presswerk: Annotated Fig. 4; P) and wherein a plane the intermediate portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the intermediate portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate portion (Presswerk: Fig. 4); and - an energy absorption member (Presswerk: Fig. 3-4; 20-22) connected to a distal attachment (Presswerk: Fig. 3-4; 13) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is connected with the main body via the energy absorption member.
Presswerk fails to explicitly disclose a planar intermediate attachment portion, wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion. However, Lohmann teaches an attachment portion including a front attachment portion (Lohmann: Annotated Fig. 4; P1) and a planar intermediate attachment portion (Lohmann: Annotated Fig. 4; P2), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion (Lohmann: Fig. 4).
Presswerk and Lohmann are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets for vehicle seats. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion of Presswerk with the attachment portion from Lohmann, with a reasonable expectation of success, in order to provide an attachment portion that better conforms to the shape of the vehicle floor, as well as provides additional areas for spot welding or other fasteners, thereby increasing the stability of the connection between the floor and bracket (Lohmann: [0017]; Translation: Pg. 9, Ln. 350-363).
Regarding Claim 2, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Presswerk: Fig. 3-4; 20-22) is configured to (Presswerk: Fig. 3-4; 13) and the main body (Presswerk: Fig. 3-4; 6-9) such that a displacement of the main body is allowed (Presswerk: [0029]).
Regarding Claim 3, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Presswerk: Fig. 3-4; 20-22) comprises deformable waves adapted to stretch in the event of a front impact to the vehicle (Presswerk: [0029]).
Regarding Claim 4, Presswerk, as modified, teaches the pivot bracket according to claim 3, wherein the deformable waves (Presswerk: Fig. 3-4; 20-22) comprises cut-out portions (Presswerk: Annotated Fig. 3; C) forming through-holes in the deformable waves.
Regarding Claim 5, Presswerk, as modified, teaches the, as modified, teaches the pivot bracket according to claim 1, comprising at least two energy absorption members (Presswerk: Fig. 3-4; 20-22). 
Regarding Claim 6, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein axes of the at least one longitudinal reinforcing structure (Presswerk: Fig. 3-4; 7a) and a further longitudinal reinforcing structure (Presswerk: Fig. 3-4; 7b) are non-parallel. [Note: The upper portion of 7a is not parallel with 7b.]
Regarding Claim 7, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein pivot bracket (Presswerk: Fig. 3; 3) is configured to be attached to the vehicle body with spot welds (Presswerk: [0023]).
Regarding Claim 8, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein the attachment portions (Presswerk: Fig. 3-4; 8, 9; Lohmann: Annotated Fig. 4; P2) and the energy absorption member (Presswerk: Fig. 3-4; 20-22) are adaptable to provide a predetermined center of rotation for the main body (Presswerk: Fig. 3-4; 6-9).
Regarding Claim 9, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein a plane of attachment to the vehicle body for one of the attachment portions (Presswerk: Fig. 3-4; 8, 9) intersects a plane of attachment to the vehicle body for another attachment portion (Lohmann: Annotated Fig. 4; P2).
Regarding Claim 10, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein one of the longitudinal reinforcing structures (Presswerk: Fig. 3-4; 6a, 6b, 7a, 7b) is connected with one of the attachment portions. [Note: The reinforcing structures of Presswerk are connected to the attachment portions by the bracket material below them.]
Regarding Claim 11, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein the pivot bracket is made from a metal material (Presswerk: [0006]).
Regarding Claim 12, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Presswerk: Fig. 3-4; 20-22) is made in one piece with the main body (Presswerk: Fig. 3-4; 6-9).
Regarding Claim 13, Presswerk, as modified, teaches the pivot bracket according to claim 1, wherein the main body (Presswerk: Fig. 3-4; 6-9) comprises a first main body portion (Presswerk: Fig. 3-4; 7, 9) and a second main body portion (Presswerk: Fig. 3-4; 6, 8) which are attached together, the distal attachment portion (Presswerk: Fig. 3-4; 13), an intermediate attachment portion (Lohmann: Annotated Fig. 4; P2) and a front attachment portion (Presswerk: Fig. 3-4; 9) are connected to the first main body portion, and a second intermediate attachment portion (Lohmann: Annotated Fig. 4; P2) is connected to the second main body portion.
Regarding Claim 14, Presswerk, as modified, teaches the pivot bracket according to claim 13, wherein the first main body portion (Presswerk: Fig. 3-4; 7, 9) comprises the at least one longitudinal reinforcing structure (Presswerk: Fig. 3-4; 7b) connected with the intermediate attachment portion (Lohmann: Annotated Fig. 4; P2) of the first main body portion, and the second main body portion (Presswerk: Fig. 3-4; 6, 8) comprises at least one further longitudinal reinforcing structure (Presswerk: Fig. 3-4; 6b) connected with the second intermediate attachment portion (Lohmann: Annotated Fig. 4; P2).
Claim 16, Presswerk discloses a vehicle seat, the vehicle seat comprising: a pivot bracket (Presswerk: Fig. 3; 3) for connecting the vehicle seat to a vehicle body, the pivot bracket comprising: a main body (Presswerk: Fig. 3; 3) including at least one longitudinal reinforcing structure (Presswerk: Fig. 3-4; 6a, 6b, 7a, 7b) extending towards at least one attachment portion (Presswerk: Fig. 3-4; 8, 9) configured for attaching the main body to the vehicle body, the at least one attachment portion including a front attachment portion, an intermediate portion (Presswerk: Annotated Fig. 4; P) and wherein a plane the intermediate portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the intermediate portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate portion (Presswerk: Fig. 4); and - an energy absorption member (Presswerk: Fig. 3-4; 20-22) connected to a distal attachment portion (Presswerk: Fig. 3-4; 13) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is connected with the main body via the energy absorption member.
Presswerk fails to explicitly disclose a planar intermediate attachment portion, wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion. However, Lohmann teaches an attachment portion including a front attachment portion (Lohmann: Annotated Fig. 4; P1) and a planar intermediate attachment portion (Lohmann: Annotated Fig. 4; P2), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so (Lohmann: Fig. 4). [Note: See the rejection of claim 1 for motivation.]
Claims 17- 20 are rejected, as set forth in the rejections of claims 2-5, respectively.


    PNG
    media_image1.png
    655
    667
    media_image1.png
    Greyscale

I: Presswerk; Annotated Fig. 3

    PNG
    media_image2.png
    592
    685
    media_image2.png
    Greyscale

II: Presswerk; Annotated Fig. 4

    PNG
    media_image3.png
    597
    559
    media_image3.png
    Greyscale

III: Lohmann; Annotated Fig. 4

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Presswerk (DE 20 2008 002 239) in view of Lohmann et al. (DE 103 53 449) as applied to claim 1 above, and further in view of Few et al. (US Patent No. 5,348,264).
Regarding Claim 15, Presswork, as modified, teaches the pivot bracket according to claim 1, but fails to explicitly disclose a longitudinal reinforcing structure that is a longitudinal recess. However, Few teaches a longitudinal reinforcing structure (Few: Fig. 2; 120, 122) that is a longitudinal recess.
Few is analogous because it is from the same field of endeavor or a similar problem solving area e.g. mounting brackets for vehicle seats. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing structures of Presswerk with the recessed configuration from Few, with a reasonable expectation of success, in order to provide a specific pressed out structure for the reinforcing structures that cooperates with the thickness and strength of the body portions to achieve the desired supporting force required under normal load while still allowing the required targeted deformation (Presswerk: [0007]; Few: Col. 5, Ln. 64-68; Col. 6, Ln. 1-6).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631